Citation Nr: 0405272	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  01-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fractured right thumb on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to November 
1957.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Pittsburgh, Pennsylvania.  This case 
was previously before the Board in September 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran's contends that he experiences loss of function 
in the right thumb and pain secondarily in the right wrist, 
with pain and weakness in the right thumb.  

The Board notes that the most recent VA examination was 
conducted in May 2002.  Shortly thereafter, the rating 
criteria for evaluating disability involving single or 
multiple digits of the hand were amended, effective August 
26, 2002.  Although the RO recently issued a decision in 
September 2002 increasing the rating for the veteran's right 
thumb disability from 0 to 10 percent, the RO did not 
consider the veteran's claim in the context of these 
regulatory changes, nor has the veteran had an opportunity to 
pursue his claim in that context.  While the rating criteria 
for thumb impairment does not appear to have changed, a note 
under Diagnostic Code 5224 now requires that a medical 
determination must ". . .consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand."  
A remand will ensure due process of law, and avoid the 
possibility of prejudice. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

To that end the veteran should also undergo additional VA 
examination to obtain findings specific to the rating 
criteria for an increased evaluation for the veteran's right 
thumb disability.  The examiner should also render findings 
as to extent of functional loss due to pain and/or weakness, 
to include with repeated use and during flare-ups.  See 38 
U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should consider all potentially applicable 
diagnostic codes and rating code provisions, to specifically 
include those cited to above, in evaluating the service-
connected disability.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO must ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers, that 
have provided pertinent treatment since 
May 2002.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to determine the current severity of the 
veteran's right thumb disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
orthopedist should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms for the right thumb disability.  
The examination should include any 
diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report. 

In examining the right thumb the examiner 
should indicate the range of motion 
expressed in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion.  

Further, the examiner should offer 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's right thumb disability, it 
is at least as likely as not that such 
disability is comparable to (1) favorable 
ankylosis of the thumb; (2) unfavorable 
ankylosis of the thumb; or (3) amputation 
of the thumb.  If disability comparable 
to amputation of the thumb is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.

The examiner should set forth the extent 
of any functional loss present in the 
veteran's right thumb due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected right thumb 
disability has upon veteran's daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected right thumb disability should 
be described in adequate detail.  The 
examiner should opine whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
examiner should describe in adequate 
detail symptoms, if any, involving the 
right wrist reasonably attributable to 
the service-connected right thumb (versus 
other causes).  The conclusion of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  With 
regard to the cervical spine the RO 
should readjudicate the claim in light of 
all pertinent evidence and legal 
authority (to include the former and all 
revised criteria for rating diseases and 
injuries of the right thumb.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (pre August 
26, 2002); Diagnostic Codes 5224 and 5228 
(post August 26, 2002).  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case to and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




